MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any                         May 22 2020, 6:54 am

court except for the purpose of establishing                           CLERK
the defense of res judicata, collateral                            Indiana Supreme Court
                                                                      Court of Appeals
                                                                        and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
William T. Myers                                        Benjamin J. Shoptaw
Whitehurst & Myers Law                                  Deputy Attorney General
Marion, Indiana                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Phillip E. Beeks,                                       May 22, 2020
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        18A-CR-1788
        v.                                              Appeal from the Huntington
                                                        Circuit Court
State of Indiana,                                       The Honorable Jamie M. Groves,
Appellee-Plaintiff.                                     Judge
                                                        Trial Court Cause No.
                                                        35C01-1701-F2-23



Barnes, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-1788 | May 22, 2020               Page 1 of 6
                                          Statement of the Case
                                                                                     1
[1]   Phillip Beeks appeals his conviction of burglary, a Level 4 felony. We affirm.


                                                    Issue
[2]   Beeks presents one issue for our review: whether the evidence was sufficient to

      support his conviction of burglary.


                                   Facts and Procedural History
[3]   The facts most favorable to the verdict indicate that, on January 25, 2017,

      William Daniels, Jr. noticed a silver car drive down the street multiple times.

      As Daniels watched, a man in a blue ski mask emerged from the other side of

      the barn on his neighbor’s property. The silver car came back down the street,

      picked up the man, and left. Shortly thereafter, the car returned, and the man

      in the ski mask got out. The car left, and the man walked to the front of the

      neighbor’s house, shattered a window, and climbed through the window into

      the house. Daniels called 911.


[4]   When Officer McCutcheon arrived on the scene, neighbors informed him that

      the man had come out of the house and gone down a hill into the woods near

      the house. The officer drove down the hill and saw a man in the woods with a

      silver handgun in his hand. Officer McCutcheon exited his car and instructed

      the man to show his hands. The man complied with the officer’s instructions,



      1
          Ind. Code § 35-43-2-1 (2014).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1788 | May 22, 2020       Page 2 of 6
      but his hands were empty. The officer identified the man as Phillip Beeks from

      his Indiana ID card, and Daniels identified Beeks as the man he saw break into

      his neighbor’s home. Officers later searched the area of the woods where Beeks

      had been standing and found the handgun. In addition, Beeks’ hand was

      bleeding, and he had a blue ski mask with him. Glass fragments from Beeks’

      shoes, jeans, ski mask, and jacket were found to match glass shards collected

      from the broken window of the home.


[5]   Based on this incident, Beeks was charged with burglary, a Level 2 felony;

      burglary, a Level 4 felony; and possession of a handgun without a license, a
                            2                                                            3
      Level 5 felony. The State also alleged that Beeks was an habitual offender.

      Prior to trial, the court granted the State’s motion to dismiss the charge of

      burglary as a Level 2 felony.


[6]   At trial, Wayne Powell, the owner of the home, testified that he kept a handgun

      in a holster on top of a gun safe in the front room of his home. When he

      returned home following this incident, the holster was empty, and the gun was

      missing. He identified the gun officers found in the woods as his missing gun.

      The jury convicted Beeks of the two charges, and he admitted to a prior

      conviction, which elevated his handgun possession conviction to the Level 5




      2
          Ind. Code § 35-47-2-1 (2014).
      3
          Ind. Code § 35-50-2-8 (2015).


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1788 | May 22, 2020   Page 3 of 6
      felony. Beeks also admitted to being an habitual offender. The court sentenced

      Beeks to an aggregate term of thirty years. Beeks now appeals.


                                      Discussion and Decision
[7]   When we review a challenge to the sufficiency of the evidence, we neither

      reweigh the evidence nor judge the credibility of the witnesses. Sandleben v.

      State, 29 N.E.3d 126, 131 (Ind. Ct. App. 2015), trans. denied. Instead, we

      consider only the evidence most favorable to the verdict and any reasonable

      inferences drawn therefrom. Id. If there is substantial evidence of probative

      value from which a reasonable fact-finder could have found the defendant

      guilty beyond a reasonable doubt, the verdict will not be disturbed. Labarr v.

      State, 36 N.E.3d 501, 502 (Ind. Ct. App. 2015). It is not necessary that the

      evidence overcome every reasonable hypothesis of innocence. Tongate v. State,

      954 N.E.2d 494, 497 (Ind. Ct. App. 2011), trans. denied.


[8]   To convict Beeks of Level 4 felony burglary, the State needed to prove that he:

      (1) broke and entered into the dwelling of another (2) with the intent to commit

      a felony or theft inside. See Ind. Code § 35-43-2-1(1). Beeks contends the

      State’s evidence that he intended to commit a theft inside the Powell residence
                              4
      was insufficient.




      4
          Beeks does not challenge his handgun conviction.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-1788 | May 22, 2020   Page 4 of 6
[9]    Because “[b]urglars rarely announce their intentions at the moment of entry,”

       “a burglar’s intent to commit a specific felony at the time of the breaking and

       entering may be inferred from the circumstances.” Baker v. State, 968 N.E.2d

       227, 229-30 (Ind. 2012) (citations and quotations omitted). Hence, a burglary

       conviction may be sustained by circumstantial evidence alone. Id. at 230.


[10]   In support of his argument, Beeks cites two Indiana Supreme Court cases;

       however, these cases are inapposite to his case. In Justice v. State, 530 N.E.2d

       295 (Ind. 1988), the court determined the evidence was insufficient to establish

       the defendant’s intent to commit theft because it showed he entered the victim’s

       home illegally, fled when the victim recognized him, and had covered his hands

       with socks but did not show that he touched, disturbed, approached, or took

       any property. Likewise, in Freshwater v. State, 853 N.E.2d 941 (Ind. 2006), the

       court found the evidence of intent to commit theft insufficient where the

       defendant broke into a business at night, attempted to enter the building at

       several points, and fled immediately following the sounding of the alarm but

       took nothing.


[11]   Here, in contrast, the evidence showed that Daniels saw Beeks shatter the

       window of Powell’s home and enter the home through the broken window.

       Soon thereafter, Officer McCutcheon saw Beeks in the woods holding a silver

       handgun, which was found in that same area after Beeks’ arrest. Powell

       testified at trial that, after Beeks broke into his house, the gun he kept in a

       holster on top of a gun safe was missing. Powell also identified the gun found

       in the woods as his missing gun. The evidence not only supports the inference

       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1788 | May 22, 2020   Page 5 of 6
       that Beeks intended to commit theft when he broke and entered Powell’s home

       but also shows that Beeks did in fact commit theft.


                                                Conclusion
[12]   For the reasons stated, we conclude the evidence was sufficient to show Beeks’

       intent to commit theft when he broke into the residence.


[13]   Affirmed.


       Baker, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-1788 | May 22, 2020   Page 6 of 6